Order entered July 10, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01032-CR

                          WILLIAM TRAVIS HENDRIX, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the 366th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 366-82878-2017

                                             ORDER
       We REINSTATE this appeal.

       We abated the appeal for the appointment of counsel. On July 3, 2019, the supplemental

clerk’s record with the appointment was filed. We DIRECT the Clerk to list Hunter Biederman

as appellate counsel.

       If counsel decides to adopt the Anders brief filed on April 11, 2019, he may do so by

filing a letter by August 19, 2019 stating his intent to rely on the existing Anders brief along with

a motion to withdraw as counsel. Any amended brief filed in place of the Anders brief is DUE

by August 19, 2019.

                                                       /s/    BILL PEDERSEN, III
                                                              JUSTICE